Citation Nr: 0600696	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The denial was confirmed and continued in February 2004.  

The claim was remanded by the Board in February 2005 for 
additional evidentiary development.  It has now been returned 
for further appellate review.  

As noted in the 2005 remand, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  


FINDINGS OF FACT

1.  In a November 1982 decision, the RO determined that 
service connection was not warranted for PTSD; the veteran 
did not appeal, and the decision became final.  

2.  Evidence submitted since the November 1982 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred, or that 
he engaged in combat.

4.  Diagnoses of PTSD are not based on any verified, credible 
stressor from the veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.104(a), 3.156(a) (2005).  

2.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in February 2002, before the initial rating decision in June 
2002.  Moreover, the VCAA letter and SOC in March 2003 and 
SSOCs in January 2004 and June 2005 advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  The 2002 VCAA letter, the 2003 SOC, and the 
2005 SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports, private 
medical records, and statements and testimony from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, several VA examinations have been 
conducted.  The evidence of record is sufficient to make a 
decision without obtaining additional examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

A review of the record reflects that the veteran's claim of 
service connection for PTSD was initially denied in November 
1982, on the basis that psychiatric complaints were not 
complained of or reported during service and that PTSD was 
not complained of or found upon post service VA examination 
in 1981.  The veteran was notified of this decision in 
December 1982 and this letter provided him with information 
as to his procedural and appellate rights.  He initially 
appealed this decision and provided testimony at a personal 
hearing in September 1983.  The record reflects, however, 
that he canceled his claim for service connection for PTSD 
several days after the hearing.  Thus, he did not perfect an 
appeal as to this issue, and the November 1982 decision 
became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in November 2001, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1982 denial 
included the veteran's claim, his SMRs, postservice VA 
treatment records dated from discharge from service, to 
include a November 1981 VA psychiatric examination that did 
not diagnose PTSD, and a lay statement attesting to the fact 
that the veteran had some "personal experiences" during his 
time in service.  

The evidence associated with the claims file subsequent to 
the RO's 1982 decision includes additional private and VA 
records dated through 2005, statements and testimony by the 
veteran as to inservice stressors, and lay statements as 
provided by friends and family.  The veteran also submitted 
various newspaper articles with handwritten comments.  One 
article discussed how lack of sleep could result in stress.  
Other articles pertained to the mental trauma that soldiers 
were exposed to, racism towards minorities, and hazards of 
friendly fire.  

The Board also notes that in the RO's denials in 2002 and 
2004 it was reported that that while PTSD had been diagnosed 
on occasion, it was not confirmed at the time of the most 
recent VA examination.  It was also noted that the veteran's 
inservice stressors could not be verified.  Thus, PTSD, 
though not confirmed at the time of the most recent 
examination, had been diagnosed, unlike at the time of the 
previous denial in 1982.  Moreover, the RO recently 
considered the claims on a de novo basis (in February 2002 
and January 2004) without noting that the claim had 
previously been denied.  

The Board's concludes that there are several documents which 
may be determined to be new.  This includes the veteran's 
statements as to inservice stressors and the medical 
documents which report a diagnosis of PTSD.  A discussion of 
these facts was not made at the time of the previous denial 
in 1982.  The veteran's statements as to inservice stressors 
were not of record at the time of the 1982 denial, and 
although not verified by the current evidence of record, they 
are presumed credible.  They bear substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Consequently, because new and material evidence has been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

Service Connection

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for PTSD 
is warranted on the merits.  

In this regard, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2005).  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1) (2005).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as evidence of the 
claimed in-service combat stressor.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau and Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2005).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for PTSD.

Review of the veteran's DD Form 214 reflects that his 
military occupational specialty was as a truck mechanic.  
This document also shows that he served in the Republic of 
Vietnam, but they do not reflect that he was awarded a Purple 
Heart or a Combat Infantryman Badge.  A review of the service 
medical records is negative for treatment for psychiatric 
problems.  Post service records include VA documents showing 
that the veteran was hospitalized in April-May 1973.  
Conflicts related to Vietnam were noted.  The diagnoses 
included acute anxiety neurosis.  Several lay statements were 
added to the record in 1973 attesting to the fact that the 
veteran was different after his return from Vietnam.  While 
there, he had some "personal experiences" and had been ill 
ever since.  

Psychiatric exams were conducted by VA in 1973 and 1981.  In 
1973, the veteran reported Vietnam issues and sleep problems, 
but PTSD was not diagnosed.  The diagnosis was anxiety 
neurosis with an unstable personality.  In 1981, no 
psychiatric condition was found.  At a personal hearing in 
1983, the veteran provided testimony as to stressors.  He 
reported that he went on 25 combat missions, witnessed a 
friend being killed in an explosion, saw dead bodies, and 
experienced stress for exposure to other hardships of his 
military service in Vietnam.  

In a 1983 statement, the veteran's mother reported that the 
veteran was well mentally and physically before service, but 
after he returned home, he had problems sleeping, and had 
stomach and nervous problems.  She reported that he often had 
nightmares.  

Private records from 1975, 1982, 1990, and 1996 show 
treatment for conditions unrelated to his PTSD.  A private 
record dated in 1983 shows treatment for depression.  VA 
examinations in 1992 and 1997 pertain to other conditions 
also.  VA outpatient treatment records dated from 1998 
through 2000 essentially show treatment for other ailments 
also, but the veteran's previous battle with depression was 
reported on a document dated on December 9, 1999.  It was 
noted that he had taken medication for his psychiatric 
symptoms in the past.  He reported nightmares, marked startle 
response, and looking over his shoulders a lot.  The 
examiner, a physician's assistant, reported that the veteran 
gave a history of being exposed to killing during service.  
PTSD and depression were reported as "seen on screening" on 
another VA document dated on December 9, 1999.  This 
assessment was made by the physician's assistant.  

Additional VA examination was conducted in May 2002.  Also, a 
social and industrial survey was accomplished.  It was noted 
that the veteran was emotional with material about Vietnam.  
While there, he saw enemy bodies at the perimeter and a 
driver killed in action.  He reported that he served on guard 
duty.  He reported that he was threatened by another soldier 
who said that he did not like Mexicans and pointed his gun at 
him.  He was afraid of others after this incident as he 
trusted no one.  This isolated him even more.  

As for jobs after service, he reported that he had never been 
fired, but had lost one job due to downsizing.  There were 
some problems with getting along with others in the work 
place.  He got along well with his wife but felt some guilt 
towards his children.  He said that after his return from 
Vietnam, he experienced anxiety and sadness.  On interview, 
he was noted to be well groomed and appropriately dressed.  
He was pleasant and had good eye contact.  The examiner 
reviewed the veteran's claims folder.  The examiner noted 
that there were some discrepancies as to stressors when 
compared to the veteran's statements at the 1983 hearing.  At 
the time of this exam, the veteran reported nightmares and 
flashbacks.  He felt detached, avoided stimuli, and loss of 
interest in activities.  Medication had helped with sleep and 
anxiety.  There was some hypervigilance and startle response.  
He was oriented.  The examiner noted that the veteran's 
exhibited symptoms that were related to anxiety, depression, 
and traumatic stress.  It was noted that the findings were 
neither supportive or non-supportive of a PTSD diagnosis.  It 
was noted, however, that the verifiable stressors were not 
consistent with the reported severity of symptoms.  The 
examiner indicated that while there were symptoms related to 
PTSD, their etiology was unclear and they were not of the 
frequency or intensity to fully meet the diagnostic criteria 
of PTSD.  The diagnoses were generalized anxiety disorder and 
dysthymia.  

At a personal hearing in August 2003, the veteran testified 
as to inservice stressors.  He reported that he was 
threatened by a soldier from Louisiana due to his heritage.  
He did not report this incident to any one.  He also said 
that he saw enemy bodies, saw a driver get killed, got his 
gun struck by an enemy bullet, found a machine gun bullet 
that was backwards in his belt, and performed guard duty on 
the perimeter.  The veteran's representative argued that the 
VA should not have denied the veteran's claim noting that 
claims could now be allowed without a clear diagnosis of 
PTSD.  Additionally, he argued that the inservice incidents 
as described the veteran were stressful enough to warrant a 
diagnosis of PTSD.  

At the hearing, the veteran submitted statements from his 
reverend and his wife attesting to the fact that he was 
anxious, depressed, and angry after his return from Vietnam.  
His symptoms included avoidance of others, nightmares, waking 
up shaking and sweating, and becoming easily distracted.  

Also in the claims file are records from 2003 show that the 
veteran underwent a polygraph test.  He continued to assert 
that his PTSD was the result of inservice stressors to 
include being threatened by another soldier because of his 
heritage.  

VA facility treatment records dated subsequent to the 2002 VA 
exam summarized above include documents dated through 2005.  
These records do include diagnoses of PTSD.  In a March 2005 
record, the veteran described finding a booby trapped M-60 
during service.  

The claims file also includes documents reflecting that the 
veteran was unsuccessful in locating a fellow soldier who 
could verify that the veteran was threatened during service.  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for PTSD.

As indicated above, numerous VA examinations have been 
conducted over the years and PTSD was not diagnosed.  This 
includes examinations in 1973, 1981, and, most recently, in 
2002.  While there are diagnoses of PTSD of record, to 
include on recent treatment records dated subsequent to the 
2002 exam, there is nothing in the record that suggests that 
these assessments were made based on comprehensive review of 
the entire claims file, to include the psychiatric records 
dated since discharge from service.  Instead, it appears that 
the diagnoses of PTSD in the claims file were made at the 
time of outpatient treatment and based on a medical history 
as related by the veteran.  The Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by actual 
verified inservice stressors as a predicate for the opinion.  

Even assuming that PTSD is indicated, the claims file is 
devoid of such a diagnosis that is based on verified 
stressors from service as required in the laws and 
regulations.  The veteran's descriptions of inservice 
stressful incidents have been considered, but details that 
might be used to verify such incidents are not of record.  
For example, the veteran was unable to obtain information as 
to another soldier who could verify that he was threatened by 
another at gun point.  Moreover, the veteran reported that he 
did not report this incident at the time it happened.  Thus, 
verification of this inservice assault is not plausible given 
the current fact situation.  

Additionally, while other stressful incidents were reported, 
they cannot be verified without additional details that the 
veteran has not provided.  For example, without additional 
details of record, there is no way to verify that the veteran 
was exposed to dead bodies or that he saw a driver get 
killed.  When asked, he did not provide details which might 
make these statements verifiable.  Moreover, as his service 
documents do not reflect that he served in combat, his 
assertion that he was on guard duty is not corroborated by 
the record.  

The newspaper articles as submitted by the veteran have been 
considered.  Apparently, they were submitted by the veteran 
to corroborate his contentions that he incurred inservice 
stress.  For example, it is concluded that his submissions 
represent that stress was incurred by all soldiers and that 
mental trauma could have resulted from friendly fire or from 
experiencing racism.  The Board points out, however, that the 
various newspaper articles are very general in nature and do 
not address the specific facts of the veteran's claim before 
the Board.  As this generic medical journal or treatise 
evidence does not specifically state an opinion as to the 
relationship between the veteran's current psychiatric 
symptoms and his military duty, they are insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

There simply is no credible supporting evidence that any of 
the veteran's claimed in-service stressors, in fact, 
occurred.  Based on a review of the objective evidence of 
record on this claim, and especially given the veteran's own 
statements that he did not report the inservice incident when 
he was threatened by another soldier, the Board concludes 
that the veteran did not engage in combat with the enemy and 
that his lay testimony alone is insufficient to establish the 
occurrence of any of his claimed in-service stressors.  

As for the statements of record as provided by the veteran 
and others as to etiology of this condition have been 
considered, it is noted that they are competent as lay people 
to report on that which they have personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence of record that the veteran, or his family or 
his friends, who submitted statements in support of his 
claim, have specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, absent a diagnosis of PTSD based on verifiable 
in-service stressors, the Board concludes that there is no 
competent medical evidence supporting the veteran's claim of 
entitlement to service connection for PTSD.  Accordingly, 
this claim is denied on the merits.  The Board notes that the 
veteran's representative is incorrect in asserting that a 
clear diagnosis of PTSD is no longer required to warrant 
service connection for this condition.  The law is clear, and 
PTSD based on inservice stressors must be demonstrated.  Such 
is not the case here.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbet, supra.  
Thus, the appeal is denied.




ORDER

As new and material evidence was received, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


